Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

 EFN WEST PALM MOTOR SALES, LLC             )
 d/b/a NAPLETON’S WEST PALM BEACH           )
 HYUNDAI and the FLORIDA DEPARTMENT OF      )
 HIGHWAY SAFETY AND MOTOR VEHICLES          )
                                            )
      Plaintiff,                            )
                                            )
 v.                                         )                  Case No.:
                                            )
 HYUNDAI MOTOR AMERICA                      )
                                            )
      Defendant.                            )
                                            )
 ___________________________________________)

                        COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, EFN WEST PALM MOTOR SALES, LLC d/b/a NAPLETON’S WEST

 PALM BEACH HYUNDAI (the “Plaintiff” or “Napleton’s West Palm”) by way of Complaint

 and Demand for Jury Trial against the Defendant, HYUNDAI MOTOR AMERICA, LLC (the

 “Defendant” or “HMA”), alleges:

                                       Introduction

       Plaintiff   is     an   authorized     Hyundai     dealership.    Defendant,     the

 manufacturer/distributor of Hyundai vehicles, has proposed to terminate Plaintiff’s

 franchise. This action is to challenge the proposed termination under certain provisions of

 Florida law. The Florida Motor Vehicle Dealer Act, s. 320.60 et seq. (the “Dealer Act”) of

 the Florida Statutes protects dealers against unfair or prohibited franchise terminations.

 In order to successfully terminate a motor vehicle dealership, the manufacturer/distributor

 has the burden of proof and must show that it acted in good faith and with good cause as

                                       Page 1 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 2 of 18




 further defined in the Dealer Act. Plaintiff contends that the Defendant will not be able to

 meet that burden and seeks relief from this Court.

                                            Parties

        1.     Plaintiff is an Illinois limited liability company with its principal place of

 business at 2301 Okeechobee Boulevard, West Palm Beach, Florida 33409.

        2.     Plaintiff is a franchised motor vehicle dealer as defined by Section

 320.27(1)(c)(1), Florida Statutes, and operates a franchised motor vehicle dealership,

 where it sells and services Hyundai products pursuant to a franchise agreement (the

 “Dealer Agreement”), as defined by Section 320.60(1), Florida Statutes. Attached as

 Exhibit A. The Dealer Agreement incorporates “Standard Provisions” written by HMA.

        3.     Defendant is a California corporation with its principal place of business at

 10550 Talbert Avenue, Fountain Valley, California 92708. Defendant’s registered agent

 in Florida is NRAI Services, Inc. at 1200 S. Pine Island Road, Plantation, Florida 33324.

        4.     Defendant is engaged in the business of distributing new motor vehicles and

 related parts and accessories in all 50 states, and is the sole authorized distributor in the

 United States of Hyundai branded automobiles to a nationwide network of franchised

 Hyundai dealers. Defendant is a manufacturer and distributor as defined by Sections

 320.60(5) and 320.60(9), Florida Statutes, as it manufactures Hyundai brand vehicles and

 sells, and offers to sell, those vehicles to new motor vehicle dealers (including Plaintiff) in

 this State.

                                         Jurisdiction

        5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that there

 is complete diversity of citizenship and the amount in controversy exceeds the sum of


                                         Page 2 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 3 of 18




 $75,000 exclusive of interest and costs. This Court has supplemental jurisdiction over

 Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

        6.     This Court has personal jurisdiction over Defendant pursuant to 18 U.S.C.

 §§ 1965(a) and (d). Defendant has a registered agent in Florida and regularly conducts

 and transacts business throughout the State of Florida, including in West Palm Beach,

 Florida with Plaintiff. Further, HMA has obtained a license from the Florida Department of

 Highway Safety and Motor Vehicles to conduct business in Florida. Thus, HMA has the

 requisite minimum contacts with the State of Florida and this Judicial District. Moreover,

 in selling new motor vehicles to franchised dealers throughout Florida, HMA intentionally

 availed itself of the laws of Florida.

        7.     Venue is proper in this District pursuant to 28 U.S.C. §1391(a) in that

 jurisdiction is founded solely on the basis of diversity, and Defendant, by virtue of its

 systematic and continuous business contacts in this District, resides in this District.

                                Facts Applicable to All Claims

                                 Background on the Dealer Act

        8.     As a new motor vehicle dealership, Plaintiff is protected from certain conduct

 and threats made by motor vehicle manufacturers and/or distributors pursuant to the

 Dealer Act.

        9.     The Dealer Act is a remedial statutory scheme enacted to redress the

 economic imbalance and unequal bargaining power between large automobile

 manufacturers and local dealerships, protecting dealers from unfair termination of their

 franchise agreements and other retaliatory and coercive practices by automobile

 manufacturers. The harm that can be caused by manufacturers’ abusive practices is



                                          Page 3 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 4 of 18




 exacerbated due to the extremely concentrated market in which new motor vehicle dealers

 operate.

          10.   The Dealer Act entitles automobile dealers, like Plaintiff, to bring legal claims

 against an automobile manufacturer and/or distributor, like HMA, for damages, attorneys’

 fees and costs of the suit for the manufacturer’s or distributor’s failure to act in good faith

 in performing the terms of its dealer and/or franchise agreement, among many other

 bases.

          11.   Similar protective legislation has been enacted throughout the United States.

 The United States Supreme Court has recognized the importance and validity of these

 remedial statutes as explained by Justice Brennan in New Motor Vehicle Board v. Orrin

 W. Fox Co.:

                Dealers are with few exceptions completely dependent on the
                manufacturer for their supply of cars. When the dealer has invested
                to the extent required to secure a franchise, he becomes in a real
                sense the economic captive of his manufacturer. The substantial
                investment of his own personal funds by the dealer in the business,
                the inability to convert easily the facility to other uses, the dependence
                upon a single manufacturer for supply of automobiles, and the
                difficulty in obtaining a franchise from another manufacturer all
                contribute toward making the dealer an easy prey for domination
                by the factory. On the other hand, from the standpoint of the
                automobile manufacturer, any single dealer is expendable. The faults
                of the factory-dealer system are directly attributable to the superior
                market position of the manufacturer.

 New Motor Vehicle Bd. v. Orrin W. Fox Co., 439 U.S. 96, 100 n. 4 (1978) (quoting S. Rep.

 No. 2073, 84th Cong., 2d Sess., 2 (1956)) (emphasis added).

          12.   The Dealer Act’s express purpose is to:

                protect the public health, safety, and welfare of the citizens of the state
                by regulating the licensing of motor vehicle dealers and
                manufacturers, maintaining competition, providing consumer
                protection and fair trade and providing minorities with opportunities
                for full participation as motor vehicle dealers.
                                          Page 4 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 5 of 18




        § 320.605, Fla. Stat. (2020).

        13.     The Dealer Act necessarily trumps the terms of a franchise agreement (e.g.,

 the Dealer Agreement) between a distributor (e.g., HMA) and its dealers (e.g., Napleton’s

 West Palm). Thus, to create balance in an otherwise inequitable contractual relationship,

 Florida law overrides various provisions of a franchise agreement and provides Plaintiff

 with additional statutory protections.

                                 Plaintiff’s Dealership Operations

        14.     Plaintiff acquired the West Palm Beach Hyundai dealership in May 2006.

        15.     Plaintiff is part of the Napleton Automotive Group (“NAG”) comprising part of

 a privately-held, multi-generational family run dealership group with locations currently in

 eight (8) states. Founded in 1931, the NAG organization, through its affiliated dealerships,

 sells twenty-five (25) different brands of new vehicles operating of forty-nine (49) locations

 including several in Florida. Edward F. Napleton is the principal and CEO of NAG.

        16.     NAG has a long-established record of maintaining highly successful

 dealerships in its portfolio.

        17.     By way of example, Automotive News, a trusted trade publication in the

 automotive industry, recently listed NAG as the 17th largest dealership group in the United

 States based on 2019 new vehicle sales and the 13th largest group in the United States

 based on 2019 used vehicle sales.

        18.     Dealerships operating under the NAG banner include numerous mass

 market and luxury/exotic brands such as Acura, Alfa Romeo, Aston Martin, BMW,

 Chevrolet, Chrysler, Dodge, Fiat, Genesis, Honda, Hyundai, Infiniti, Jeep, Kia, Lexus,

 Maserati, Mazda, Mercedes-Benz, Mitsubishi, Nissan, Porsche, Ram, Subaru, Toyota,



                                          Page 5 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 6 of 18




 and Volkswagen. Among these are Hyundai dealerships operated elsewhere in Florida

 as well as in Illinois, Indiana and Missouri.

                 Plaintiff’s Warranty Obligations Pursuant to the Dealer Agreement

         19. Section 11 of the Standard Provisions contains Plaintiff’s contractual

 obligations for warranty and recall service. Plaintiff is meeting all of, and not in material

 breach of any of, the duties and obligations for warranty and recall service laid out in

 Section 11.

         20.     Plaintiff has also satisfied its other obligations contained within the Dealer

 Agreement.

         21.     Based on information and belief, HMA’s recent actions discussed herein are

 not motivated by a good faith desire to remedy a breach. Instead, Plaintiff contends HMA

 desires to retaliate against NAG, its affiliated dealerships, and affiliated persons due to

 past disputes and disagreements with HMA.

         22.     By way of example, HMA recently unilaterally removed Brian Napleton,

 NAG’s     dealer representative, from the Hyundai Dealer Advisory Council (“HDAC”) to

 which he was elected by the Hyundai dealer body. During his tenure on the HDAC, NAG’s

 dealer representative was a strong advocate for the dealer community unafraid to disagree

 with HMA’s executives including Chief Executive Officer Jose Munoz over policies

 advanced by HMA designed to benefit HMA at the expense of the dealers; and HMA made

 sure that it extracted their pound flesh from NAG for advocating for the interests of the

 dealer group.

                                  HMA Seeks to Audit Plaintiff




                                          Page 6 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 7 of 18




        23.      By letter dated October 26, 2020, Ms. Mary Bae, Senior Group Manager for

 HMA, informed Plaintiff that HMA sought a multi-faceted audit of Plaintiff’s records.

 Attached as Exhibit B. HMA demanded Plaintiff provide numerous records in a particular

 format upon a mere three (3) days’ notice. Id at 2.

        24.      On October 28, 2020, Mr. Les Stracher, General Counsel of NAG responded

 in writing raising concerns with: (i) the legality of the audit and concerns regarding

 Plaintiff’s ability to comply on short notice during a pandemic; and (ii) its past disputes in

 connection with Plaintiff’s business relationship with HMA. 1 Attached as Exhibit C.

        25.      On November 6, 2020, Mr. J. Andrew Bertron, outside counsel for HMA,

 responded to the October 28, 2020 letter, supra. Attached as Exhibit D. At the same time

 as Mr. Bertron’s response completely ignored the legal arguments in Mr. Stracher’s letter,

 HMA agreed to delay the audit and unilaterally selected January 18, 2021 as the

 rescheduled date. This, again, was done in the middle of the COVID-19 pandemic without

 any consideration of whether necessary personnel might be available on that date and

 done in a manner otherwise violative of Florida law. Id.

        26.      On January 11, 2021, HMA indicated that it was canceling the previously

 rescheduled January 18, 2021 audit to “to further defer the audit to a future date.” Attached

 as Exhibit E.

                        HMA Sues Napleton’s West Palm and Others



 1 Those issues were described as including, but not limited to: (i) forcing inventory on
 Plaintiff without express and proper authorization; (ii) arbitrary awards of advertising (“Co-
 op”) subsidies to favored competing dealers; (iii) incentive changes tied to facility
 improvements and objectionable charge backs related to same; (iv) the unreasonable
 establishment of “Primary Marketing Areas” dictating incentives and vehicle allocations;
 and (iv) manipulation of wholesale programs during the progression of the COVID-19
 pandemic.
                                         Page 7 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 8 of 18




       27.    On November 17, 2020, HMA filed a seven-count Complaint against

 Napleton’s West Palm as well as North American Automotive Services, Inc., Mr. Gene

 Khaytin, Mr. Ernie Revuelta, Mr. Edward W. Napleton (incorrectly listed as “Edward

 Napleton Jr.” in the filing) (“HMA’s Lawsuit”). See, Hyundai Motor America Corporation v.

 North America (sic.) Automotive Services, Inc., EFN West Palm Motor Sales, LLC, Gene

 Khaytin, Ernie Revuelta, Edward Napleton, Jr. (sic.), John Does and Richard Roes; Case

 No. 9:20-CV-82102 DMM, in the District Court in and for Southern District of Florida.

       28.    On November 18, 2020, an article was published in the online version of

 Automotive News discussing HMA’s Lawsuit.

       29.    Within an hour of that publication, Mr. Munoz and HMA called an

 “emergency” HDAC meeting but purposefully did not invite Brian Napleton, who at the time

 remained a duly elected member of the HDAC and was not a named defendant in the HMA

 Lawsuit.

       30.     At that HDAC meeting, which involved dealers on the HDAC and HMA

 personnel and executives, Mr. Munoz read a prepared statement regarding HMA’s Lawsuit

 which was intended, and interpreted by attending dealers, as an explicit threat to all the

 NDAC dealers by singling NAG out as an example.

       31.     Mr. Munoz’s actions as set forth herein are consistent with his reputation in

 the automotive industry for taking punitive action against dealers that do not bend to his

 agenda.

                Napleton’s West Palm Receives the Notice of Termination




                                       Page 8 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 9 of 18




        32.    On November 20, 2020 2, HMA sent its Notice of Intention to Terminate

 Dealer Agreement (the “Notice of Termination”) to Napleton’s West Palm. Attached as

 Exhibit F.

        33.    Therein, HMA threatens to “terminate the Dealer Agreement and any and all

 other agreements between Napleton’s West Palm and HMA effective at 12:01 a.m. EST

 on the 91st day after delivery of th[e] notice.” Id at 1.

        34.    The Notice of Termination further states “Napleton’s West Palm has

 substantially and materially breached section 16.B.1.c of the Dealer Agreement by

 submitting false claims, information and statements to HMA as described [in the Notice of

 Termination].” Id at 3.

        35.    HMA’s does not specify which “claims”, “information”, and “statements” were

 false. Instead, the Notice of Termination makes general reference to “submission of false

 warranty claims”, “intentionally [blowing] engines”, “submi[ssion] of false documentation”

 and “submi[ssion] of false statements”.        In the context of an automotive dealership,

 “claims”, “information”, and “statements” are continuously exchanged between dealer and

 manufacturer on a day-to day basis. Without more precision in the Notice of Termination

 explaining its grounds, Napleton’s West Palm is left guessing upon which repair

 transactions the Notice of Termination is based. Napleton’s West Palm contends that this

 omission was intentional as it lacks any basis in fact.

        36.    The Notice of Termination fails to provide any detail as to which vehicles

 false warranty claims and other false information were provided. Upon information and



 2Simultaneously,HMA also sent Notices of Default to Napleton’s West Palm and North
 Palm Hyundai, LLC d/b/a Napleton’s North Palm Hyundai asserting additional breaches of
 the Dealer Agreement.
                                          Page 9 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 10 of 18




  belief, the specific information (should it exist) is available to HMA. The fact that the Notice

  of Termination makes reference to “22 engines” being blown up by Napleton’s West Palm

  belies any contention on HMA’s part that it does not have VINs associated with these

  vehicles. There can be no justifiable basis for HMA’s notable lack of the inclusion of this

  vital information. 3 The absence of such VINs further calls into question whether a

  substantial and material breach occurred, and whether HMA is acting in good faith and

  with good cause in seeking termination. Likewise, the Notice of Termination alleges that

  Plaintiff submitted “false statements and claims” concerning “reimbursements, refunds,

  financial information, data, warranties, servicing, repairs and/or maintenance” but fails to

  identify any such false statements and/or claims supposedly submitted by Napleton’s West

  Palm which HMA must have in its possession or to whom or by whom such statement

  were allegedly made. There can be no “substantial and material” breach as required to

  effectuate a franchise termination without any specific information related to the vehicles

  which are at the heart of HMA’s allegations of submission of false information.

         37.    Based on information and belief, HMA has not identified any vehicles where

  there were “false statements and claims” and for which HMA’s opportunity to seek legal

  recourse has not lapsed. This is fatal to the Notice of Termination.

         38.    All conditions precedent to bringing these claims have been fulfilled, waived

  and/or excused.

                                    Applicable Florida Law




  3See Ex. F at 2 wherein HMA contends that “(I)n one month in 2019 alone, Napleton's
  West Palm intentionally blew 22 engines.”
                                          Page 10 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 11 of 18




         39.    The Dealer Act limits penalties or adverse actions HMA and other automotive

  manufacturers/distributors can take regarding false or fraudulent claims. For instance, the

  time period subject to audit is limited to “the 12-month period immediately following the

  date the claim was paid” (the “Lookback Period”). See Fla. Stat. §320.64(25). “After such

  time periods have elapsed, all warranty, maintenance, and other service-related

  payments and incentive payments shall be deemed final and incontrovertible for any

  reason notwithstanding otherwise applicable law….” Id (emphasis added).

         40.    Section 320.641, Florida Statutes, requires a manufacturer to provide

  written notice to the dealer and the Department of Highway Safety and Motor Vechicles of

  its intent to terminate the franchise and set forth the specific grounds for the termination.

  Section 320.641 provides a right of action for a dealer that receives notice of such

  proposed termination. To wit, “[a]ny motor vehicle dealer who receives a notice of intent

  to discontinue, cancel, not renew, modify, or replace may, within the 90-day notice period,

  file a petition or complaint for a determination of whether such action is an unfair or

  prohibited discontinuation, cancellation, nonrenewal, modification, or replacement.” Id.

  Furthermore, the termination is stayed immediately, by express statutory requirement and

  without need to seek an injunction, upon the filing of a Complaint (such as this filing)

  contesting the proposed termination. See §320.641(3), Fla. Stat. (2020). “Agreements …

  shall continue in effect until final determination of the issues raised in such petition or

  complaint by the motor vehicle dealer.” Id. Likewise, section 320.641(7) reiterates that

  “the franchise agreement shall remain in effect until a final judgment is entered after all

  appeals are exhausted.”




                                         Page 11 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 12 of 18




         41.    Section 320.641(3) specifically prohibits a termination if: (i) it “is not clearly

  permitted by the franchise agreement”; (ii) it “is not undertaken in good faith”; (iii) it “is not

  undertaken for good cause”; or (iv) “the grounds relied upon for termination … have not

  been applied in a uniform and consistent manner.”

         42.    Section 320.6412, Florida Statutes, further limits the circumstances in which

  a manufacturer/distributor may terminate a franchise agreement based upon

  “misrepresentation or fraud, or the filing of any false or fraudulent statements or claims

  with the licensee”. The burden is on HMA to prove: (i) “that either the majority owner, or if

  there is no majority owner, the person designated as the dealer-principal in the franchise

  agreement, knew of such acts at the time they allegedly were committed”; or (ii) “that the

  licensee provided written notice detailing such alleged acts to the majority owner or dealer-

  principal who, within a reasonable time after receipt of such written notice, failed to take

  actions reasonably calculated to prevent such acts from continuing or recurring.” Id.

                                         COUNT I
         (Violation of F.S. §320.641 – Unlawful Termination and Mandatory Stay)

         43.    Plaintiff realleges and incorporates paragraphs 1-42 as if set forth fully

  herein.

         44.    The proposed termination is not clearly permitted by the franchise

  agreement in that HMA’s Notice of Termination fails to identify any false claims submitted

  by Napleton’s West Palm. This does not suffice to allow the extraordinary remedy of

  immediate termination and destruction of Plaintiff’s business.

         45.    The factual allegations contained in the Notice of Termination are not

  accurate, have not been investigated properly by HMA, and fail to establish the good cause

  required to effectuate termination.

                                           Page 12 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 13 of 18




         46.       Based on information and belief, the proposed termination is not undertaken

  in good faith but is part of a concerted campaign by HMA to inflict reputational and

  economic harm on Napleton’s West Palm and to intimidate the Hyundai dealer community

  from asserting its rights and remedies under the Dealer Act.

         47.       Based on information and belief, HMA has not uniformly and consistently

  sought to terminate the franchise of dealers who it believes falsely submitted warranty or

  recall claims.

         48.       HMA cannot meet its burden under Section 320.6412.

         49.       Here, the first “notice” that HMA provided to Napleton’s West Palm was the

  HMA Lawsuit filed mere days before the Notice of Termination was served. Therefore,

  there is no basis upon which HMA could contend that the second prong of Section

  320.6412 applies.

         50.       HMA speciously attempts to trigger the first-prong by alleging in its Notice of

  Termination that “[a]t least as early as 2017, Napleton’s West Palm’s managers and

  owners, including Edward [F.] Napleton [] and Edward [W.] Napleton [], knew that all or

  some of the [alleged] acts were occurring. Some of these acts continued after Napleton’s

  West Palm’s managers and owners learned of them, and they failed to take actions

  reasonably calculated to prevent such acts from continuing or recurring.” Ex. F at 2-3.

         51.       There is no majority owner of Napleton’s West Palm as no person or entity

  owns more than 50% of Napleton’s West Palm.

         52.       Upon information and belief, HMA has a policy and practice of designating a

  dealership’s majority owner as the dealer-principal.




                                            Page 13 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 14 of 18




         53.    Under the Dealer Agreement, as amended, Edward F. Napleton is treated

  as Napleton’s West Palm’s dealer principal. At no relevant time has Edward F. Napleton

  had any knowledge of the events alleged by the Notice of Termination.

         54.    Plaintiff received notice of HMA’s intent to terminate its franchise through a

  letter dated November 20, 2020 (i.e., the Notice of Termination). The grounds set forth in

  HMA’s letter allege breaches of the Dealer Agreement by Plaintiff’s “submitting false

  claims, information and statements to HMA as described [in the Notice of Termination].”

  See Ex. F at 3.

         55.     The transactions relied upon by HMA in its Notice of Termination fall outside

  of the 12-month Lookback Period. HMA’s Notice of Termination cannot be based upon

  claims which are now deemed final and incontrovertible by Florida law “for any reason”

  (e.g., a franchise termination). See Fla. Stat. §320.64(25).

         56.    Plaintiff files this Complaint, as expressly permitted by section 320.641, and

  seeks a determination that the termination is unfair, is not clearly permitted by the franchise

  agreement, is not undertaken in good faith, is not undertaken for good cause, that HMA

  has not applied the grounds for termination in a uniform and consistent manner and the

  alleged breach of the Dealer Agreement is not material and substantial.

         57.    HMA has failed, and will fail, to meet its burden pursuant to sections

  320.641(3) and 320.6412, to establish that the proposed termination is lawful.

         58.    WHEREFORE, pursuant to section 320.641(3), (7), Plaintiff requests that

  this Court enter an immediate stay of the termination, a judgment against HMA finding that

  the proposed termination is not permitted under section 320.641, a judgment prohibiting




                                         Page 14 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 15 of 18




  HMA from terminating the franchise, and awarding attorneys’ fees and costs to Plaintiff,

  along with such other relief as this Court deems just and equitable.

                                         COUNT II
                    Violation of F.S. §320.64(7) (Unlawful Termination)

         59.    Plaintiff realleges and incorporates paragraphs 1-58 as set forth fully herein.

         60.    Section 320.64(7), Florida Statutes, makes it unlawful for a manufacturer to

  have “threatened to discontinue, cancel, or not to renew a franchise agreement of a

  licensed motor vehicle dealer, where the threatened discontinuation, cancellation, or

  nonrenewal, if implemented, would be in violation of any of the provisions of s. 320.641.”

         61.    Section 320.697, Florida Statutes, provides a right of action for any person

  “who has suffered pecuniary loss or who has been otherwise adversely affected because

  of a violation by a licensee of ss. 320.60-320.70, notwithstanding the existence of any

  other remedies under ss. 320.60-320.70.” Additionally, section 320.697 provides that

  “[u]pon a prima facie showing by the person bringing the action that such a violation by

  the licensee has occurred, the burden of proof shall then be upon the licensee to prove

  that such violation or unfair practice did not occur.”

         62.    HMA issued written notice of HMA’s intent to terminate Plaintiff’s Hyundai

  dealership through a letter dated November 20, 2020. HMA’s notice is a threat to cancel

  Plaintiff’s franchise. HMA’s notice of termination has, and continues to, adversely affect

  Plaintiff. HMA’s threatened termination is in violation of 320.641 for the reasons set forth

  in detail in this Complaint, and in particular Count I above. HMA possesses the burden of

  proof to establish that the termination is permissible.

         63.    Plaintiff is damaged by the mere threat of the termination




                                          Page 15 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 16 of 18




         64.    Should HMA effectuate the proposed termination, the Plaintiff will suffer

  catastrophic loss of its franchise value.

         65.    WHEREFORE, pursuant to section 320.697, Plaintiff demands entry of a

  judgment against HMA finding that HMA’s threatened termination violates section

  320.64(7), and an award of compensatory damages, treble damages, attorneys’ fees and

  costs and other relief this Court deems just and equitable.

                                           COUNT III
                        Violation of F.S. §320.64(7) (Injunctive Relief)

         66.    Plaintiff realleges and incorporates paragraphs 1-65 as set forth fully herein.

         67.    Section 320.695, Florida Statutes, provides that “[i]n addition to the remedies

  provided in this chapter, and notwithstanding the existence of any adequate remedy at

  law” a dealer may apply for “a temporary or permanent injunction, or both, restraining any

  person … from violating or continuing to violate any of the provisions of ss. 320.60-320.70.”

  “Such injunction shall be issued without bond. A single act in violation of the provisions of

  ss. 320.60-320.70 shall be sufficient to authorize the issuance of an injunction.” Plaintiff

  is authorized to seek an injunction, and obtain such an injunction (without bond) based

  upon a single act in violation of sections 320.60-320.70.

         68.    Pursuant to section 320.695, Plaintiff brings this action in the name of the

  Florida Department of Highway Safety and Motor Vehicles and the State of Florida for the

  use and benefit of Plaintiff.

         69.    HMA has alleged that Plaintiff is in material breach of its franchise and is

  actively attempting to terminate Plaintiff’s franchise. Sections 320.641 and 320.64(7)

  prohibit HMA from terminating, or threatening to terminate, Plaintiff’s franchise unless it

  meets the statutory requirements to do so. Plaintiff, in Counts I-II, has set forth that HMA’s

                                         Page 16 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 17 of 18




  threatened termination violates sections 320.641 and 320.64(7), and establishes that HMA

  does not have the statutory authority to terminate Plaintiff’s franchise. Counts I and II

  adequately allege a statutory violation based upon the threatened termination, which “shall

  be sufficient to authorize the issuance of an injunction” that halts HMA from terminating

  Plaintiff’s Dealer Agreement. §320.695, Fla. Stat.

        70.    Further reinforcing the need for and appropriateness of the injunction is the

  express requirement that a franchise remain in full force and effect after the filing of a

  Complaint challenging the proposed termination unless and until a final determination has

  been made that the proposed termination is permitted by law. § 320.641(3) & (7), Fla.Stat.

  (2020).   Therefore, an injunction restraining HMA from terminating Plaintiff’s Dealer

  Agreement is appropriate.

        71.    WHEREFORE, Plaintiff, in the name of the Florida Department of Highway

  Safety and Motor Vehicles and the State of Florida for the use and benefit of Plaintiff

  hereby demands entry of an injunction restraining HMA from terminating Plaintiff’s

  franchise unless and until a final determination (including related appeals) has been made

  that HMA is permitted to do so pursuant to Florida law.

        Plaintiff demands a trial by jury as to all actions and claims so triable.

  Dated: February 17, 2021.




                                        Page 17 of 18
Case 9:21-cv-80348-AMC Document 1 Entered on FLSD Docket 02/17/2021 Page 18 of 18




                               Respectfully Submitted,

                               BASS SOX MERCER



                               s/ Nicholas A. Bader
                               Richard N. Sox (FBN 982156 )
                               rsox@dealerlawyer.com
                               Nicholas A. Bader (FBN 55351)
                               nbader@dealerlawyer.com
                               2822 Remington Green Circle
                               Tallahassee, Florida 32308
                               T: 850.878.6404


                               Attorneys for Plaintiff.




                                  Page 18 of 18
